EMPLOYMENT AGREEMENT
(Chairman of the Board and Chief Executive Officer)

THIS AGREEMENT, made and entered into as of June 16,2002, by and between Michael
J. Birck (the “Executive”) and Tellabs, Inc., a Delaware corporation (the
“Company”);

WITNESSETH THAT:

WHEREAS, the parties desire to enter into this Agreement pertaining to the
continuing employment of the Executive by the Company as the Chairman of the
Board and resumption of his employment as Chief Executive Officer;

NOW. THEREFORE. in consideration of the mutual covenants and agreementset forth
below. it is hereby covenanted and agreed by the Executive and the Company as
follows:

1. Employment. Subject to the terms of this Agreement, the Company hereby agrees
to employ the Executive as its Chairman of the Board of Directors and as its
Chief Executive Officer during the Agreement Term (as defined below), with such
additions or modifications thereto which are consistent with his authority,
responsibilities and duties hereunder, as the Board of Directors of the Company
(the “Board”) may, from time to time, in its discretion and after consultation
with the Executive, adopt. The “Agreement Term” shall be the period beginning on
June 16, 2002 (the “Effective Date”) and ending on the second anniversary of the
Effective Date, subject to earlier termination as provided herein; provided,
however, that the Agreement Term will be automatically extended by twelve months
on the rust anniversary of the Effective Date and on each anniversary thereof,
unless one party to this Agreement provides written notice of non-renewal to the
other party at least 30 days prior to the date of such automatic extension.

2. Performance of Duties. The Executive agrees that during his employment with
the Company, he shall devote his full business time, energies and talents to
serving as its Chairman of the Board of Directors and as its Chief Executive
Officer and that he shall perform his duties faithfully and efficiently subject
to the directions of the Board. Notwithstanding the foregoing provisions of this
Section 2, the Executive may (i) serve as a director, trustee or officer or
otherwise participate in not-for-profit educational, welfare, social, religious
and civic organizations; (ii) after consultation with, and approval by, the
Board, serve as a director of any for-profit business which does not compete
with the Company or any of its subsidiaries or affiliates, and (iii) acquire
passive investment interests in one or more entities; provided, that such
activities described in clauses (i), (ii) and (iii) are not prohibited under the
Company”s Integrity Policy and do not inhibit or interfere with the performance
of the Executive”s duties under this Agreement.

3. Compensation. Subject to the terms of this Agreement, during the Agreement
Term, while the Executive is employed by the Company, the Company shall
compensate him for his services as follows:

a. Base Salary. The Executive shall receive a Base Salary of $750,000 per annum
payable in 26 bi-weekly installments. The Executive”s Base Salary shall be
reviewed and subject to increase or decrease annually by the Board pursuanto its
normal performance review policies for senior executives, with the first such
review occurring in 2003. Such Base Salary shall be payable beginning on July
1,2002.

b. Annual Bonus. For each calendar year, the Executive shall be eligible to
receive an Annual Bonus payment in accordance with the Company’s annual bonus
plans as in effect from time to time. The target level for each Annual Bonus
shall not be less than 50% of the Executive’s Base Salary for the year, provided
that the Company achieves the applicable financial and strategic objectives
established for the year. Commencing with calendar year 2003, such objectives
will be established by the Compensation Committee of the Board, in consultation
with the Executive and other senior officers. The Executive shall be eligible to
receive a bonus for calendar year 2002, based on the Company’s achievement of
financial and strategic goals established for the year 2002.

c. Annual Equity Awards. The Executive shall be entitled to receive stock option
grants or other stock based compensation as may from time to time be awarded by
the Compensation Committee.

d. Emplovee Benefits. Fringe Benefits and Perquisites. The Executive shall be
provided with employee benefits. fringe benefits and perquisites on a basis no
less favorable than such benefits and perquisites are provided by the Company
from time to time to the Company’s other senior executives. In the event of the
Executive’s termination of employment with the Company for any reason other than
termination by the Company for Cause. the Executive shall be entitled to
reimbursement of tax and financial planning costs and an office and secretarial
assistance on the same basis as provided during the Agreement Term through the
tenth anniversary of the date of termination of employment. the Company’s
policies applicable to senior executives.

e. Expense Reimbursement. The Company will reimburse the Executive for all
reasonable expenses incurred by him in the performance of his duties in
accordance with f. Change in Control Benefits. Following the Effective Date, the
Executive and the Company shall continue to be a party to the change of control
agreement which the Company has entered into with Executive, it being understood
that the Executive shall only receive whatever incremental payments or benefits
are provided under such change of control agreement and that there shall be no
duplication of payments or benefits under this Agreement and such change of
control agreement.

f.Change in Control Benefits. Following the Effective Date, the Executive and
the Company shall continue to be a party to the change of control agreement
which the Company has entered into with Executive, it being understood that the
Executive shall only receive whatever incremental payments or benefits are
provided under such change of control agreement and that there shall be no
duplication of payments or benefits under this Agreement and such change of
control agreement.

g. Additional Payments. If any payments or benefits received or to be received
by the Executive in connection with the Executive’s employment (whether
pursuanto the terms of this Agreement or any other plan, arrangement or
agreement with the Company, or any person affiliated with the Company) (the
“Payments”), will be subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
similar tax that may hereafter be imposed), the Company shall pay at the time
specified below, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Payments and any federal, state and local income or other applicable tax and
Excise Tax upon the payment provided for by this paragraph, shall be equal to
the Payments. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the Executive’s
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
Executive’s highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date on which the Excise Tax is determined, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. The computations required by this
paragraph shall be made by the independent public accountants then regularly
retained by the Company, in consultation with tax counsel selected by them and
acceptable to the Executive. The Company shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to verify such computations and shall reimburse the Executive for reasonable
fees and expenses incurred with respect thereto. In the event that the Excise
Tax is subsequently determined to be less than the amount taken into account
hereunder, the Executive shall repay to the Company at the time that the amount
of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by the Executive) plus
interest on the amount of such repayment from the date the Gross-Up Payment was
initially made to the date of repayment at the rate provided in Section
1274(b)(2)(B) of the Code (the “Applicable Rate”). In the event that the Excise
Tax is determined by the Internal Revenue Service or by such independent public
accountants to exceed the amount taken into account hereunder (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties, fines or
additions to tax payable with respect to such excess) at the time that the
amount of such excess if finally determined. Any payment to be made under this
paragraph shall be payable within five (5) days of the determination of the
accountants that such a payment is required hereunder and, if applicable, within
five (5) days of such determination that the Excise Tax is greater or less than
initially calculated but, in no event, later than thirty (30) days after the
Executive’s receipt of the Payments resulting in such Excise Tax.

4. Indemnification. The Company agrees that if the Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent legally permitted or authorized by the Company’s certificate
of incorporation or bylaws or resolutions of the Company’s Board of Directors
or, if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including, without limitation, attorneys' fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity, with respect to acts or omissions which occurred
prior to his cessation of employment with the Company, and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company
shall advance to the Executive all reasonable costs and expenses incurred by him
in connection with a Proceeding within 20 calendar days after receipt by the
Company of a written request for such advance. Such request shall include an
undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

5. Termination of Employment. Upon termination of the Executive’s employment for
any reason, the Executive or, in the event of death, the Executive’s estate
shall be entitled to the Executive’s Base Salary prorated through the date of
termination. Any Annual Bonus awarded to the Executive for a prior award period,
but not yet paid to the Executive, and any employee benefits to which the
Executive is entitled by reason of his employment shall be paid to the Executive
or his estate at such time as is provided by the terms of the applicable Company
plan or policy. If the Executive’s employment is terminated during the Agreement
Term, the Executive’s right to additional payments and benefits under this
Agreement for periods after his date of termination shall be determined in
accordance with the following provisions of this Section 5.

a. Death or Disability. If the Executive’s employment is terminated by reason of
death or by reason of the Executive’s Disability, the Executive, or, in the
event of his death, his estate, shall be entitled to a prompt cash payment of a
prorated Annual Bonus for the year in which such termination occurs, based on
the target Annual Bonus for such year. The Executive or the Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Agreement Term. “Disability” means that the Executive is
disabled within the meaning of the Company’s long-term disability policy or, if
there is no such policy in effect, that (i) the Executive has been substantially
unable, for 120 business days within a period of 180 consecutive business days,
to perform the Executive’s duties under this Agreement, as a result of physical
or mental illness or injury, and (ii) a physician selected by the Company or its
insurers, and reasonably acceptable to the Executive or the Executive’s legal
representative, has determined that the executive is disabled. A termination of
the Executive’s employment by the Company for disability shall be communicated
to the Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Time”),
unless the Executive returns to full-time performance of the Executive’s duties
be ore the Disability Effective Time.

b. Termination for cause or Voluntary Resignation. If the Executive’s employment
is terminated by the Company for Cause or if the Executive voluntarily resigns
from the employ of the Compony, other than pursuant to a Constructive Discharge,
all payments and benefits to whic the Executive would otherwise be entitled
under this Agreement shall immediately cease, except as otherwise specifically
provided above in this Section 5 with respect to his prorated Base Salary
through the date of termination, his Annual Bonus, if any, awarded for a prior
award period but not yet paid and his previously earned employee benefits. For
purposes of this Agreement, the term “Cause” shall mean:

The Executive is convicted of a felony or any crime involving moral turpitude or

ii. A reasonable determination by a vote of directors comprising two-thirds of
the entire Board, after giving the Executive notice and an opportunity to be
heard, that, (A) Executive has willfully and continuously failed to perform
substantially his duties as contemplated by Section 2 above (other than such
failure resu ing from incapacity due to physical or mental illness), after a
written de nd for corrected performance is delivered to Executive by the Board
whic specifically identifies the manners in which the Board believes the
Executive has not substantially performed his duties or (B) the Executive has
engaged in gross neglect ,or gross misconduct, unless the Executive had a good
faith belief at such conduct was in, or not opposed to, the best interests of
the Company.

c.Termination With just Cause. If the Company terminates the Executive without
Cause, the Executive shall be entitled to a prompt lump sum cash payment equal
to the Base Salary and Annual Bonus to which he would otherwise would have been
entitled if he had remained in the employ of the Company through the last day of
the Term of this Agreement. For purposes of the preceding sentence, the Annual
Bonus component shall be based upon the get bonus for the year of termination
and shall include a prorated bonus for the partial ear ending on the last day of
the Agreement Term.

d. Resignation for Constructive Discharge. The Executive’s voluntary resignation
for Constructive Dischage shall be treated for all purposes of this Agreement as
a termination by the Company without Cause. For purposes of this Agreement,
“Constructive Discharge” shall mean the occurrence of any of the following
circumstances:

i. A reduction by the Company in the Executive’s Base Salary or Annual Bonus
target to an 4mount that is less than required under Section 3 above;,/p>

ii. The removal of the Executive from the position of Chairman of the Board of
Directors or the failure of the Executive to be nominated or reelected to the
Company’s Board of Directors;

iii. Any action by the Company which results in significant diminution in the
Executive’s authority, power, responsibilities or duties from those contemplated
by Sections 1 and 2 above, or the assignment to Executive without his written
consent of any duties inconsistent with the Executive’s position and status as
Chairman of the Board of Directors, Chief Executive Officer of the Company as
contemplated by Sections 1 and 2 above, which action or assignment continues
after written notice thereof and a reasonable opportunity to cure of not less
than fifteen (15) days has been given by Executive to the Company; or

iv. Any other breach by the Company of any of its material obligations to the
Executive under this Agreement, which breach continues after written notice
thereof and a reasonable opportunity to cure of not less than thirty (30) days
has been given by Executive to the Company.

e. Change in Control. The term “Change in Control” of the Company means the
first to occur of:

i. Any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, the Company or any subsidiary of the Company, or any employee benefit
plan of the Company or any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuanto the terms of
any such plan which acquires beneficial ownership of voting securities of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change in Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; and provided
further that no Change in Control will be deemed to have occurred if a person
inadvertently acquires an ownership interest of 20% or more but then promptly
reduces that ownership interest below 20%;

ii. During any two consecutive years (not including any period beginning prior
to June 30, 2002), individuals who at the beginning of such two-year period
constitute the Board and any new director (except for a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described elsewhere in this definition of Change in Control) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (such individuals
and any such new director, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board;

iii. Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the outstanding voting securities of the Company; (ii) no person (excluding
any company resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such company resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then combined voting power of the then outstanding voting
securities of such company except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the company resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;

iv. Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

v. A tender offer (for which a filing has been made with the Securities and
Exchange Commission “SEC”) which purports to comply with the requirements of
Section 14(d) of the Securities Exchange Act of 1934 and the corresponding SEC
rules) is made for the stock of the Company, then the first to occur of:

(A) Any time during the offer when the person making the offer owns or has
accepted for payment stock of the Company with 25% or more of the total voting
power of the Company’s securities, or

(B) Three business days before the offer is to terminate unless the offer is
withdrawn first if the person making the offer could own, by the terms of the
offer plus any shares owned by this person, stock with 50% or more of total
voting power of the Company's securities when the offer terminates.

6. No Mitigation: No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that he may
obtain.

7.Confidential Information. The Executive agrees that, during his employment by
the Company and at all times thereafter, he shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries or affiliates, and
their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or during his consultation with
the Company after his termination of employment, and which shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). Except in the good faith
performance of his duties for the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

8.Protective Covenants. For a period of two years following the termination of
Executive's employment for any reason, the Executive shall not, without the
written consent of the Board, directly or indirectly,

a. engage or be interested in (as owner, partner, stockholder, employee,
director, officer, agent, consultant or otherwise), with or without
compensation, any business which is in direct competition with the Company or of
any of its subsidiaries in providing data, voice or video transport,
switching/routing, network access system and/or voice quality enhancement
solutions to service providers or end users;

b. hire any person who was employed by the Company or any of its subsidiaries or
affiliates (other than persons employed in a clerical or other non-professional
position) within the six-month period preceding the date of such hiring; or

c. solicit, entice, persuade or induce any person or entity doing business with
the Company and its subsidiaries or affiliates, to terminate such relationship
or to refrain from extending or renewing the same.

Nothing in subparagraph (a) above, will prohibit the Executive from acquiring or
holding not more than one percent of any class of publicly traded securities of
any such business; provided that such securities entitle the Executive to no
more than one percent of the total outstanding votes entitled to be cast by
security holders of such business in matters on which such security holders are
entitled to vote.

9.Remedies. The Executive agrees that the restrictions set forth in Sections 7
and 8 hereof are reasonably and necessary to protect the legal interests of the
Company. The Executive further agrees that the Company shall be entitled to
injunctive relief in the event of any actual or threatened breach of such
restrictions.

10.Assignability. Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs (in the
case of the Executive) and assigns. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it legally can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his rights to compensation and benefits, which may be transferred
only by will or operation of law.

11.Amendment. This Agreement may be amended or canceled only by mutual agreement
of the parties in writing without the consent of any other person. So long as
the Executive lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof except
that in the event of the Executive’s Disability so as to render him incapable of
such action, his legal representative may be substituted for purposes of such
amendment.

12.Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Illinois, without regard to
the conflict of law provisions of any state.

13.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

14.Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.

15.Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to the Company:

Tellabs, Inc.
One Tellabs Center
1415 W. Diehl Road
Naperville, Illinois 60563
Attention: Senior Vice President –Human Resources

or to the Executive:

Michael J. Birck
One Tellabs Center
1415 W. Diehl Road
Naperville, Illinois 60563

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

16.Arbitration of Disputes and Reimbursement of Legal Costs. Any controversy or
claim arising out of or relating to this Agreement (or the breach thereot) shall
be settled by final, binding and non-appealable arbitration in Chicago, Illinois
by three arbitrators. Subject to the following provisions, the arbitration shall
be conducted in accordance with the rules of the American Arbitration
Association (the “Association”) then in effect. One of the arbitrators shall be
appointed by the Company, one shall be appointed by the Executive, and the third
shall be appointed by the fIrst two arbitrators. If the fIrst two arbitrators
cannot agree on the third arbitrator within 30 days of the appointment of the
second arbitrator, then the third arbitrator shall be appointed by the
Association and shall be experienced in the resolution of disputes under
employment agreements for CEOs of major corporations. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. If the
Executive prevails on any material issue which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and the
Executive’s reasonable attorneys’ fees and expenses). Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association equally.

17.Survivorship. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

18.Entire Agreement. Except as otherwise noted herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements, if any,
between the parties relating to the subject matter hereof.

19.Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused this Agreemento be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed, all as of the day and year first above
written.



EXECUTIVE:

MICHAEL J. BIRCK
/s Michael J. Birck

COMPANY:

TELLABS, INC., a Delaware corporation
by /s Thomas A. Cook
Thomas A. Cook II
Its: Senior Vice President – Human Resources

ATTEST:

/s James M. Sheehan
James M. Sheehan
Secretary